DETAILED ACTION
This is the first Office action on the merits and is responsive to the originally filed papers on 11/24/2020 and the preliminary amendment on 12/10/2021. The preliminary amendment has been entered and considered by the examiner.  Claims 11-20 are currently pending and examined below.  Claims 1-10 have been cancelled, and claims 11-20 have been added by the preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“equipment to localize the vehicle with at least two different localization methods” in lines 3-6 in claim 19 and in lines 2-7 in claim 20 (in processing unit 8 of device 2 of Fig. 8); and 
“equipment to approve the vehicle system for activation” in lines 7-9 in claim 19 and in lines 8-9 in claim 20 (in processing unit 8 of device 2 of Fig. 8)”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “equipment to localize the vehicle with at least two different localization methods” in lines 3-6 in claim 19 and in lines 2-7 in claim 20 and “equipment to approve the vehicle system for activation” in lines 7-9 in claim 19 and in lines 8-9 in claim 20 (in processing unit 8 of device 2 of Fig. 8)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “and/or” in line 5 in claim 20 is unclear.  The examiner does not know if it is “and” or “or”.  The scope of the invention is indefinite.  For examination purposes, the examiner will treat it as a “or”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20150378015 A1; hereinafter You) in view of Christensen et al. (US 9919716 B2; hereinafter Christensen).

Regarding claim 11, You discloses:
A method for controlling a vehicle system (Fig. 1) of a vehicle, which is equipped to perform automated driving operation (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]), the method comprising: 
localizing the vehicle system with at least two different localization methods (location estimator 40 estimates a location at which a vehicle is most likely to be located using 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]), wherein the at least two localization 
approving the vehicle system for activation depending on a result of the localization (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]).

You does not specifically disclose:
wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation.

However, Christensen discloses:
approving the vehicle system for activation depending on a result of the localization (determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road; Fig. 2, step 104, col. 12, lines 16-19), wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).



Regarding claim 19, You discloses:
A device (Fig. 1) for controlling a vehicle system of a vehicle, which is equipped to perform automated driving operation (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]), the device comprising: 
equipment to localize the vehicle with at least two different localization methods (location estimator 40 estimates a location at which a vehicle is most likely to be located using 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]), wherein the at least two localization methods comprise at least one landmark-based localization method (1., 2. and 3. includes first, second and third landmark detectors for detecting landmarks; Fig. 1, [0031]-[0044]) and one localization method based on at least one global navigation satellite system (3. is based on satellite navigation receiver 13 that receives navigation information for confirming the current location of the vehicle; Fig. 1, [0031]-[0044]).

You does not specifically disclose:


However, Christensen discloses:
equipment to approve the vehicle system for activation only if it is confirmed with both of the at least two localization methods that the vehicle is located on a route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s autonomous driving control activation that depends on landmark detections and GPS positioning for the advantage of obtaining a more precise vehicle location which results in a more predictable and reliable driving/mode transitioning (Christensen’s col. 1, lines 24-50). 

Regarding claim 20, You discloses:
wherein 
the equipment to localize the vehicle with at least two different localization methods (location estimator 40 estimates a location at which a vehicle is most likely to be located using 1. image 
the equipment to approve the vehicle system includes at least one processing unit (driving autonomous vehicle based on a precise map with a current location of the vehicle must include a processor; [0003]).

Claims 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Christensen and in view of Gutmann et al. (US 20060064202 A1; hereinafter Gutmann).

Regarding claim 12, You discloses:
wherein the landmark-based localization method comprises: 
comparing sensor-determined landmark signatures (landmarks sensed and detected by 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]) with landmark signatures takes from a digital map (landmarks on map data; Fig. 1, [0033]-[0044]) to determine a most probable position of the vehicle in the digital map (landmark recognizer 30 recognizes and combines the landmarks detected by the landmark detectors 21-23 with the map data, and updates a probability 

You and Christensen do not specifically disclose:
comparing a similarity measure of the comparison of sensor-determined landmark signatures with landmark signatures.

However, Gutmann discloses:
comparing a similarity measure of the comparison of sensor-determined landmark signatures with landmark signatures (evaluate similarity between landmarks sensed and landmarks in the registered environment maps; [0057]).

You, Christensen and Gutmann are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Gutmann’s similarity measure for the advantage of identifying the environment which results in a more precise vehicle location (Gutmann’s [0010]). 

Regarding claim 13, You does not specifically disclose:

the determined most probable position is located on the route section approved for automated driving operation, and 
the determined similarity measure exceeds a predetermined similarity threshold.

Christensen discloses:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation (determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road; Fig. 2, step 104, col. 12, lines 16-19) is only issued if 
the determined most probable position is located on the route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

Christensen does not specifically disclose:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation is only issued if 
the determined similarity measure exceeds a predetermined similarity threshold.

However, Gutmann discloses:

the determined similarity measure exceeds a predetermined similarity threshold (evaluates whether the similarity between landmarks sensed and landmarks in the registered environment maps exceed a threshold value; [0057], [0164]).

You, Christensen and Gutmann are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s automated steering activation at the upcoming portion of the road and Gutmann’s similarity measure for the advantage of identifying the environment which results in a more precise vehicle location (Christensen’s col. 1, lines 24-50, Gutmann’s [0010]). 

Regarding claim 14, You discloses:
further comprising: 
comparing the determined most probable position with a position determined by the localization method based on the at least one global navigation satellite system (location estimator 40 estimates a location at which a vehicle is most likely to be located as a self position using on the current location the vehicle is likely to be located confirmed by satellite navigation receiver 13; Fig. 1, [0031]-[0044]).

Regarding claim 15, You discloses:


Regarding claim 16, You discloses:
the determined most probable position has been evaluated as plausible (location estimator 40 uses the updated probability distribution to estimate a location at which a vehicle is most likely to be located as a self position; Fig. 1, [0040]-[0044]).

You does not specifically disclose:
wherein a confirmation that the vehicle is on a route section approved for automated driving operation.

However, Christensen discloses:
wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined most probable position has been evaluated as plausible  (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the 

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s estimated position to further incorporate Christensen’s autonomous driving control confirmation for the advantage of obtaining a more predictable and reliable driving/mode transitioning which results in an improved driving experience (Christensen’s col. 1, lines 24-50). 

Regarding claim 18, You does not specifically disclose:
wherein the landmark-based localization method comprises: 
downloading, by the vehicle, a map section of the digital map from a server external to the vehicle, wherein the map section is assigned to a current position of the vehicle, and wherein the current position of the vehicle is determined by the localization method based on the at least one global navigation satellite system.

However, Christensen discloses:
wherein the landmark-based localization method comprises: 
downloading, by the vehicle, a map section of the digital map from a server external (database 9; Fig. 1) to the vehicle (vehicle 2 downloads data indicative of the capability of performing automated steering at the upcoming portion of the road from the database 9 in the remote server; Fig. 1, col. 7, lines 27-44), wherein the map section is assigned to a current position of the vehicle (current position of 

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s remote server for the advantage of data retrieval of data indicative of the capability of performing automated steering at the upcoming portion of the road which results in a more predictable and reliable driving/mode transitioning/handover (Christensen’s col. 1, lines 24-50 and col. 11, lines 26-28). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Christensen and in view of Mao et al. (US20110118979A1; hereinafter Mao).

Regarding claim 17, You does not specifically disclose:
wherein the localization method based on at least one global navigation satellite system comprises: 
determining a current position of the vehicle using the at least one global navigation satellite system; 
determining an upper error limit for an expected deviation of an actual vehicle position from the current position of the vehicle determined using the at least one global navigation satellite system; 

wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined upper error limit lies within the area encompassed by the target limit.

However, Mao discloses:
wherein the localization method based on at least one global navigation satellite system comprises: 
determining a current position of the vehicle using the at least one global navigation satellite system (determining estimated position 204A/B/C using GPS; Figs. 2-4, [0040]); 
determining an upper error limit (protection limit PL 200A/B/C; Figs. 2-4) for an expected deviation of an actual vehicle position (true position 202; Figs. 2-4) from the current position of the vehicle determined using the at least one global navigation satellite system (scenarios a-c in Figs. 2-4); 
defining a target limit in such a way that an area encompassed by the target limit does not encompass areas of adjacent roads (deviation of the vehicle from a particular lane; [0044]-[0046]), 
wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined upper error limit lies within the area encompassed by the target limit (PL 200C may be too large to satisfy the lane departure warning functionality, a driver may be notified that the lane departure warning application is not operating, or may be operating with degraded performance; Figs. 2-4, [0044]-[0046]).

You, Christensen and Mao are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. (US 20200033463 A1) discloses SLAM (simultaneous localization and mapping) method and apparatus robust to a wireless environment change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665